Per Curiam.
The act (sess. 24. c. 13.) says, that no personal action depending in any mayor’s court, &c. where the sum mentioned in the condition of the bond or specialty with interest, or the matter or thing in demand, shall not exceed 250 dollars, shall, before judgment, be stayed or removed, &c. It appears from the face of the declaration, that the demand of the plaintiff was certain, and that he could not, in any event, recover the sum of 250 dollars. The court below were, therefore, right in *342disregarding the writ of habeas corpus; but, in ordinary cases, where, upon the face of the declaration, the sum in demand is uncertain, and might exceed the sum of 250 dollars, the amount stated in the conclusion must be considered as the test of the plaintiff’s demand, and the habeas corpus ought to be returned.
Rule refused.